Citation Nr: 0719999	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  98-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability, to 
include cervical spine and lumbar spine disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from June 1977 to April 1978.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The RO denied service connection for a back disorder 
(denominated by the RO at the time as injury to the back) in 
an August 1978 rating decision.  The veteran did not appeal 
that decision.

In the February 2000 rating decision, the RO reopened and 
denied the veteran's claim of service connection for a back 
disorder (denominated by the RO as residuals of injury to 
spine, including spinal cord and cervical spine).  The 
veteran perfected an appeal of that denial.  In June 2000, 
the veteran testified at a hearing held at the RO before a 
hearing officer, a transcript of which has been associated 
with the veteran's claims file.

In October 2001, the Board remanded this issue for further 
evidentiary development.  In March 2003, the Board denied the 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In a January 24, 
2006 Order, a judge of the Court vacated the Board's decision 
and remanded this case to the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further procedural and 
evidentiary development.

In its Order, the Court held that the RO hearing officer's 
failure to inform the veteran that he should seek a nexus 
opinion in support of his claim from Dr. K.S., a VA doctor 
who treated the veteran at the Dayton VA Medical Center and 
who allegedly informed the veteran that his current back 
disability was related to an in-service motor vehicle 
accident.  The Court also held that once VA was on notice of 
the alleged medical nexus opinion of Dr. K.S., VA was obliged 
to "fully investigate" the matter before the adjudicating 
the claim.  The Court was unclear as to what was meant by 
"fully investigate".

In May 2007, the Board received additional medical evidence 
that was not considered by the RO in the last supplemental 
statement of the case (SSOC).  
The veteran explicitly requested a remand for initial agency 
of original jurisdiction consideration of that evidence.  See 
38 C.F.R. § 20.1304 (2006).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  Pursuant to the Court's remand 
instructions, VBA should contact the 
veteran and inform him that he could seek 
an opinion in support of his claim from 
Dr. K.S., the VA doctor who treated the 
veteran at the Dayton VA medical center 
and allegedly related his current back 
disability to the in-service motor 
vehicle accident in September 1977.  

2.  Notwithstanding the above, VBA should 
attempt to contact Dr. K.S. in order to 
ask him to provide an opinion regarding 
whether the veteran's his current back 
disability is related to the in-service 
motor vehicle accident in September 1977.  
VBA should document efforts made to 
locate Dr. K.S.  Any opinion obtained 
from Dr. K.S. should be associated with 
the veteran's claims file.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record, to include the recently submitted 
private treatment records, and 
readjudicate the issue on appeal.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

